AO 91 (Rev. 01/09) Criminal Complaint


                                  UNITED STATES DISTRICT COURT MAY 1 6 2019
                                                       for the                       !
                                           Eastern District of Virginia


          United States of America


                                                              Case No. 2:19-mj-


         Maricella WILLIAMSON,
          a/k/a "Maricella Marquez,"
          a/k/a "Maricella Guajardo,"

                         Defendant


                                            CRIMINAL COMPLAINT


I, the complainant in this case, state that the following is true to the best of my knowledge and belief, that from
on or about March 7. 2019.in the city of Virginia Beach, within the Eastern District of Virginia and elsewhere,
the defendant violated:


            Code Section                              Offense Description
21 U.S.C. §§ 846, 841(a)(1),(b)(1)(A)               Conspiracy to Distribute and Possess with Intent to Distribute one
                                                    kilogram or more of heroin and 50 grams or more of
                                                    methamphetamine

        This criminal complaint is based on these facts:
            Continued on the attached sheet. (Please see attached Affidavit)

                       REVIEWED:



        Wilham Jackson
        Assistant United States Attorney

                                                                                     Complainant's signature
                                                                  Brian A. Reynaldo, Special Agent, DBA

                                                                 Printed name and title
Sworn to before me and signed in my presence.

Date:      S-/6 -/9
                                                                               *          Judges ^grt,ature
                                                                                                               JP
                                                                                Lawrence R.Leonard
City and state:                                                                 United States Mamstrate Judge
                                                                                      Printed name am title    ®
